                            Case 1:21-mj-00132-RLM Document 6 Filed 02/08/21 Page 1 of 1 PageID #: 18
   ✎CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT APPOINTED COUNSEL (Rev. 5/99)
1. CIR./DIST./ DIV. CODE                         2. PERSON REPRESENTED                                                               VOUCHER NUMBER
                          EDNY                          LESLIE LESCANO
3. MAG. DKT./DEF. NUMBER                                    4. DIST. DKT./DEF. NUMBER                     5. APPEALS DKT./DEF. NUMBER                       6. OTHER DKT. NUMBER
                              21-132 m
7. IN CASE/MATTER OF (Case Name)                            8. PAYMENT CATEGORY                           9. TYPE PERSON REPRESENTED                        10. REPRESENTATION TYPE
                                                            X Felony                 □ Petty Offense      X Adult Defendant              □ Appellant            (See Instructions)
               USA vs         Lescano                       □ Misdemeanor            □ Other              □ Juvenile Defendant           □ Appellee
                                                               Appeal                                        Other                                               CC
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list (up to five) major offenses charged, according to severity of offense.

                                                                21 USC 846

12. ATTORNEY’S NAME (First Name, M.I., Last Name, including any suffix),                                   13. COURT ORDER
    AND MAILING ADDRESS                                                                                       x O Appointing Counsel                          □ C Co-Counsel
               JEREMY SCHNEIDER                                                                               □ F Subs For Federal Defender                   □ R Subs For Retained Attorney
               Rothman, Schneider, Soloway & Stern, LLP                                                       □ P Subs For Panel Attorney                     □ Y Standby Counsel
               100 Lafayette Street, 5th Floor
               New York, New York 10013                                                                    Prior Attorney’s Name:
               Cell(917)575-1196                                                                               Appointment Dates:
                                                                                                              □ Because the above-named person represented has testified under oath or has otherwise
               Telephone Number :                                                                          satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does not
                                                                                                           wish to waive counsel, and because the interests of justice so require, the attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                                   name appears in Item 12 is appointed to represent this person in this case, OR
                                                                                                              □ Other (See Instructions)


                                                                                                                            Signature of Presiding Judicial Officer or By Order of the Court

                                                                                                                                2/8/2021                                         2/8/2021
                                                                                                                            Date of Order                              Nunc Pro Tunc Date
                                                                                                           Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                           appointment.          □ YES □ NO
                                   CLAIM FOR SERVICES AND EXPENSES                                                                                 FOR COURT USE ONLY
                                                                                                                 TOTAL                MATH/TECH.             MATH/TECH.
                                                                                           HOURS                                                                                      ADDITIONAL
                CATEGORIES (Attach itemization of services with dates)                                          AMOUNT                 ADJUSTED               ADJUSTED
                                                                                          CLAIMED                                                                                       REVIEW
                                                                                                                CLAIMED                 HOURS                 AMOUNT
15.             a. Arraignment and/or Plea
                b. Bail and Detention Hearings
                c.   Motion Hearings
                d.   Trial
In Court




                e.   Sentencing Hearings
                f.   Revocation Hearings
                g.   Appeals Court
                h.   Other (Specify on additional sheets)
                (RATE PER HOUR = $                              )    TOTALS:
16.             a. Interviews and Conferences
                b. Obtaining and reviewing records
Out of Court




                c. Legal research and brief writing
                d. Travel time
                e. Investigative and other work (Specify on additional sheets)
                (RATE PER HOUR = $                              )    TOTALS:
17.             Travel Expenses (lodging, parking, meals, mileage, etc.)
18.             Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED):
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                              20. APPOINTMENT TERMINATION DATE                           21. CASE DISPOSITION
                                                                                                               IF OTHER THAN CASE COMPLETION
               FROM:                                           TO:
22. CLAIM STATUS                             □ Final Payment               □ Interim Payment Number                                       □ Supplemental Payment
               Have you previously applied to the court for compensation and/or reimbursement for this   □ YES       □ NO            If yes, were you paid? □ YES          □ NO
               Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
               representation? □ YES         □ NO            If yes, give details on additional sheets.
               I swear or affirm the truth or correctness of the above statements.
               Signature of Attorney                                                                                                           Date

                                                                    APPROVED FOR PAYMENT — COURT USE ONLY
23. IN COURT COMP.                              24. OUT OF COURT COMP.           25. TRAVEL EXPENSES              26. OTHER EXPENSES                       27. TOTAL AMT. APPR./CERT.


28. SIGNATURE OF THE PRESIDING JUDICIAL OFFICER                                                                   DATE                                     28a. JUDGE/MAG. JUDGE CODE


29. IN COURT COMP.                              30. OUT OF COURT COMP.           31. TRAVEL EXPENSES              32. OTHER EXPENSES                       33. TOTAL AMT. APPROVED


34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                     DATE                                     34a. JUDGE CODE
    in excess of the statutory threshold amount.
